Citation Nr: 1205175	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-18 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left piriform sinus, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for squamous cell carcinoma of the left piriform sinus.

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Here, the Veteran has credibly stated that he landed at Da Nang, Vietnam, on several occasions when flying missions on active duty.  This contention is supported by the flight log the Veteran kept while on active duty, which is of record, as well as by the statements of two airmen with whom the Veteran flew in service.  The Veteran is competent to report factual matters of which he had firsthand knowledge, such as having landed at Da Nang when flying missions during active duty.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, his fellow service members are competent to recall having flown with the Veteran and deplaned with him at Da Nang.  Their seemingly credible testimony lends support to the notion that the Veteran did in fact spend time in the Republic of Vietnam while on active duty.  In view of this evidence, the Board finds that the Veteran is presumed to have been exposed to herbicides in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Regarding diagnosis of the Veteran's disability, the Board notes that, at an October 1966 examination, the Veteran was found to have hypertrophy of the middle turbinates with adequate airway and minimal mucosal thickening in the floor of the right maxillary sinus.  No disability was noted at the time, and the Veteran's sinus cavities, nasopharynx, oropharynx, hypopharynx, larynx, and mouth were all found to be normal.  His mouth and throat were similarly found to be normal at his November 1971 separation medical examination.  Otherwise, the Veteran's service treatment records are silent as to any complaints of or treatment for a problem with the hypopharynx or any other problems with the neck or throat.  Post-service treatment records from the VA Salt Lake City Health Care System reflect that the Veteran was first diagnosed with squamous cell carcinoma of the left piriform sinus in February 2009 and has sought treatment for the disorder, in the form of chemotherapy and radiation, since that time.  

The Veteran has contended that he developed squamous cell carcinoma of the left piriform sinus secondary to herbicide exposure while on active duty.  In particular, the Veteran contends that squamous cell carcinoma of the left piriform sinus should be considered to be a "respiratory cancer" as that term is contemplated by 38 C.F.R. § 3.309 and should therefore be eligible for service connection via presumption due to his in-service exposure to herbicides.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about the etiology of his claimed current disability in the context of herbicide exposure.  Id. 

The Board acknowledges that the Veteran has been presumptively found to have been exposed to herbicides while on active duty and has been diagnosed with squamous cell carcinoma of the left piriform sinus.  However, rendering a medical determination as to any possible relationship between herbicide exposure and the diagnosed cancer is outside the purview of the Board.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical examination and nexus opinion regarding the etiology of the Veteran's squamous cell carcinoma of the left piriform sinus.  See McLendon, 20  Vet. App. at 79.  Under these circumstances, evidentiary development is needed to fully evaluate the Veteran's claim of service connection for squamous cell carcinoma of the left piriform sinus.  38 U.S.C.A. § 5103A; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran should be afforded an evaluation by a VA oncologist or other qualified medical professional in order to determine the likelihood that his diagnosed squamous cell carcinoma of the left piriform sinus is traceable to military service.  The opinion must address whether the Veteran's squamous cell carcinoma of the left piriform sinus is directly attributable to his active military service, or is at least as likely as not the result of his having been exposed to herbicides while on active duty.  In so opining, the examiner must discuss in particular whether the Veteran's squamous cell carcinoma of the left piriform sinus can be considered a "respiratory cancer" as the term is used in 38 C.F.R. § 3.309, namely a cancer of the lung, bronchus, larynx, or trachea.  The examiner's opinions must be fully and clearly set forth and must be based upon consideration of the Veteran's assertions and documented medical history through review of the claims file.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must send the Veteran a notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  

An oncologist or other qualified examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's squamous cell carcinoma of the left piriform sinus is related to his active military service.  The examiner must discuss whether that disease may be related to the Veteran's conceded in-service exposure to herbicides while on active duty, including an analysis of whether the squamous cell carcinoma of the left piriform sinus can be considered a "respiratory cancer" as the term is used in 38  C.F.R. § 3.309--cancers of the lung, bronchus, larynx, or trachea.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions (including his acknowledged in-service exposure to herbicides).  An explanation must be provided for each opinion.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

